Citation Nr: 1438506	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  10-31 855	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

1.  Whether a substantive appeal, filed on September 1, 2009, was timely.

2.  Entitlement to service connection for a disability manifested by bilateral shoulder pain.

3.  Entitlement to service connection for a disability manifested by back pain.  

4.  Entitlement to service connection for obstructive sleep apnea.  

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to December 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 determination in which the RO determined that the Veteran had not filed a timely substantive appeal, that the Veteran thus had not perfected his appeal of a July 2008 rating decision, and that the decision had, therefore, become final, so that no further action could be taken on his appeal.

In March 2011 the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at VA Central Office in Washington, DC; a transcript of the hearing is of record.  The Board denied the appeal in July 2012.  The Veteran then appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 memorandum decision a judge of that Court vacated the Board's March 2011 decision and remanded the matter for further consideration.  

The issues of entitlement to service connection for a disability manifested by bilateral shoulder pain, a disability manifested by back pain, obstructive sleep apnea, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's stated excuses for failing to file his substantive appeal within 60 days of the date that the statement of the case was mailed to him are reasonable.


CONCLUSION OF LAW

Applying the Board's discretionary authority to consider equitable tolling, the Veteran's September 2009 substantive appeal is considered to have been timely-filed.  38 U.S.C.A. §§ 5107, 7105 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2007, the Veteran applied for benefits based on service connection for bilateral knee pain, bilateral hearing loss, back pain, neck pain, bilateral shoulder pain, high blood pressure, sleep apnea, tinnitus, intestinal problems, a gastrointestinal disorder, and irritable bowel syndrome.  In July 2008, the RO granted benefits based on service connection for tinnitus with a 10% disability rating, and noncompensable ratings for bilateral hearing loss and gastroenteritis.  The RO denied benefits based on service connection for the remainder of the conditions, including a claim for gastroesophageal reflux disease (GERD).  In August 2008, the Veteran timely filed a Notice of Disagreement (NOD) with the July 2008 rating decision.  In May 29, 2009, VA issued a Statement of the Case (SOC) addressing all of the medical conditions raised by the Veteran, except for GERD.  The cover letter for the SOC was not dated, yet instructed the Veteran to file his appeal "within 60 days from the date of this letter."  That same day, VA also issued a second rating decision awarding service connection and a noncompensable rating for GERD.  The cover letter for the second rating decision was dated May 30, 2009.  The second rating decision and corresponding notification letter were stapled overtop of the SOC and its cover letter.  Then, on June 1, 2009, VA mailed another letter to the Veteran enclosing the same May 29, 2009, rating decision it had previously sent two days earlier.  

On September 1, 2009, VA received the Veteran's Substantive Appeal of the May 29 SOC.  That same day, VA responded, indicating that the Veteran's appeal was closed because he "did not file VA Form 9, Substantive Appeal."  The letter further explained that the Veteran had had until July 31, 2009, to file his appeal and that he had missed this deadline.  On September 11, 2009, the Veteran submitted a second NOD, expressing his disagreement with VA's closure of his appeal, and explaining the circumstances that led him to file his Substantive Appeal after VA's July 31, 2009, deadline.  The Veteran detailed that he went to see a Veterans services organization (VSO) on two separate occasions to inquire about the proper time-period for perfecting his appeal and both times he received incorrect advice that he had one year from the letter to file his Substantive Appeal.  On September 11, 2009, the Veteran's VSO representative also sent a letter to VA explaining that she incorrectly advised the appellant and that she had misunderstood the contents of the package containing the second rating decision and the SOC for the first rating decision because she found this arrangement "totally obscure, misleading, and confusing."  The representative explained that she had "never experienced an Award Letter and Rating Decision being stapled on top of the Statement of the Case."  

In July 2012, the Board found that the Veteran had not filed a timely substantive appeal to the July 2008 RO decision.  The Board also held that there is no discretion in this case to waive the timeliness requirements set forth in the governing regulation, 38 C.F.R. § 20.302.  

The Veteran appealed to the Court.  As noted above, in a January 2014 memorandum decision, the Court held that the Board does have some discretion in this matter, and that the Board should consider equitable tolling of the Veteran's late appeal.  

With this guidance from the Court and upon further review, the Board holds that the Veteran's explanation as to the confusing nature of the notice he received from VA, in addition to the erroneous advice he received from his representative, provide reasonable support for an equitable tolling in this particular case.  The Board also notes the Veteran's timeliness and responsiveness in all other aspects of this drawn-out case.  

The Board therefore declares the Veteran's September 2009 substantive appeal to have been timely filed under the circumstances of this particular case.  As the appeal was timely filed, his underlying case remains active and is addressed further below.


ORDER

The substantive appeal, filed on September 1, 2009, was timely-filed; to this extent the appeal is granted.


REMAND

In his communications of August 2009 and September 2009, the Veteran made clear that he only wished to appeal the denials of service connection for a disability manifested by bilateral shoulder pain, a disability manifested by back pain, obstructive sleep apnea, and hypertension.  Thus, now that the Board has held the Veteran's appeal as to these disabilities to have been timely-filed, these issues are in appeal status and the RO must treat them as such.  

In light of the amount of time which has passed, additional evidentiary development may be required, such as obtaining copies of updated VA medical records, if the Veteran receives VA medical care.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  At the minimum, the Veteran must be provided with notice of the renewed appellate status of his claims and given the opportunity to present additional evidence and argument.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that his claims for service connection for a disability manifested by bilateral shoulder pain, a disability manifested by back pain, obstructive sleep apnea, and hypertension are now in appellate status and provide him with the opportunity to present additional evidence and argument.  In particular, the Veteran should be informed that VA will obtain copies of any VA treatment records for him.  

2.  After the development requested above has been completed, the RO should again review the record.  Any additional evidentiary development which may become apparent should be performed at this time.  If any new evidence and/or argument is received, the RO should review the matters on appeal, issuing a supplemental statement of the case for all denied claims, and giving the Veteran the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


